Exhibit 10.3

 

EXECUTION COPY

 

SUPERGEN, INC.

 

4140 Dublin Road, Suite 200

Dublin, California 94568

 

INVESTOR RIGHTS AGREEMENT

 

August 31, 2004



--------------------------------------------------------------------------------

EXECUTION COPY

 

INVESTOR RIGHTS AGREEMENT

 

This Investor Rights Agreement (the “Agreement”) is made as of August 31, 2004
between SuperGen, Inc. (the “Company”) and MGI Pharma, Inc. (the “Investor”).
This Agreement is made pursuant to that certain Common Stock Purchase Agreement,
dated as of even date hereof, between the Company and the Investor (the
“Purchase Agreement”), pursuant to which the Investor purchased a number of
shares of the Company’s Common Stock (the “Shares”). This Agreement shall not be
effective until the Effective Date (as defined below), and shall automatically
terminate in the event that the Closing (as defined in the Purchase Agreement)
does not occur and the Purchase Agreement is terminated.

 

SECTION 1

 

Definitions

 

As used in this Agreement, the following terms shall have the following
respective meanings:

 

“Affiliate” means, with respect to the Investor, any person or entity that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Investor.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

 

“Effective Date” means the Closing Date as defined in the Purchase Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means the Investor and any transferee to whom the Shares have been
transferred in compliance with Section 3 below.

 

“Registrable Securities” means the Shares, or securities issued in respect of
the Shares by way of stock split, stock dividend, or in connection with a
combination of shares, recapitalization or reorganization. For purposes of this
Agreement, Registrable Securities shall cease to be Registrable Securities when
(a) a registration statement covering such securities has been declared
effective under the Securities Act by the Commission and such Registrable
Securities have been disposed of pursuant to such effective registration
statement, (b) such securities are saleable by the holder thereof pursuant to
Rule 144(k) or (c) such securities are sold to the public pursuant to Rule 144.

 

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.



--------------------------------------------------------------------------------

“Restricted Securities” means the Shares required to bear the legends set forth
in Section 3.3 below.

 

“Sale” means any sale, assignment, transfer, distribution or other disposition
thereof or of a participation therein.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Selling Expenses” means all underwriting fees and discounts, selling
commissions and stock transfer taxes applicable to the securities registered by
the Holders and all reasonable fees and disbursements of counsel for any Holder.

 

SECTION 2

 

Registration Rights

 

2.1 Mandatory Registration. Within three hundred sixty-five (365) days after the
Effective Date (such 365-day anniversary, the “Required Effective Date”), the
Company shall file with the Commission a registration statement on Form S-3 (the
“Registration Statement”), registering for resale by the Holders the Registrable
Securities, and will use commercially reasonable efforts to cause the
Registration Statement to become effective within such time period. If the
Registration Statement has not been declared effective by the SEC on or before
the Required Effective Date, the Company shall, on the Business Day immediately
following the Required Effective Date, and each 30th day thereafter, make a
payment to the Holders as partial compensation for such delay (the “Late
Registration Payments”) equal to one percent (1%) of the purchase price paid for
the Shares purchased by the Holders until the Registration Statement is filed or
declared effective by the SEC, as the case may be; provided, however, that in no
event shall the payments made pursuant to this Section 2.1, if any, exceed in
the aggregate five percent (5%) of such purchase price. Late Registration
Payments will be prorated on a daily basis during each 30-day period and will be
paid to the Holders by wire transfer or check within five Business Days after
the earlier of (i) the end of each thirty day period following the Required
Effective Date or (ii) the effective date of the Registration Statement.

 

2.2 Registration Procedures. The Company will:

 

(a) Use commercially reasonable efforts to prepare and file with the Commission
such amendments and supplements to the Registration Statement and the related
prospectus (the “Prospectus”) as may be necessary to keep the Registration
Statement current and effective for a period ending on the earlier of (i) the
date on which the Holders may sell the Registrable Securities pursuant to
paragraph (k) of Rule 144 under the Securities Act or any successor rule (“Rule
144”) or (ii) such time as all Shares purchased by the Investor pursuant to the
Purchase Agreement have been sold pursuant to a registration statement or Rule
144, and to notify the Holders promptly upon the Registration Statement and each
post-effective amendment thereto being declared effective by the Commission;



--------------------------------------------------------------------------------

(b) Furnish to the Holders such number of copies of the Registration Statement
and the Prospectus (including supplemental prospectuses) as the Holders may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Registrable Securities by the Holders;

 

(c) File documents required of the Company for normal blue sky clearance in
states specified in writing by the Holders; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

 

(d) Bear all expenses (other than Selling Expenses) in connection with the
procedures in paragraphs (a) through (d) of this Section 2.2 and the
registration of the Registrable Securities pursuant to the Registration
Statement;

 

(e) Advise the Holders, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the Commission delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

 

(f) With a view to making available to the Holders the benefits of Rule 144 and
any other rule or regulation of the Commission that may at any time permit the
Holders to sell Registrable Securities to the public without registration, the
Company covenants and agrees to use commercially reasonable efforts to: (i) make
and keep public information available, as those terms are understood and defined
in Rule 144, until the earlier of (A) such date as all of the Holders’
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Holders’ Registrable Securities
shall have been resold; (ii) file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
under the Exchange Act; and (iii) furnish to the Holders upon request, as long
as the Holders own any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the Securities
Act and the Exchange Act, (B) a copy of the Company’s most recent Annual Report
on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other information as
may be reasonably requested in order to avail the Holders of any rule or
regulation of the Commission that permits the selling of any such Registrable
Securities without registration.

 

2.3 Holder Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Section 2.2 above that each Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities to be sold by each Holder, and the intended method of disposition of
such securities as shall be required to effect the registration of the
Registrable Securities. Each Holder agrees that it will promptly notify the
Company of any material changes in the information set forth in the Registration
Statement regarding such Holder or its plan of distribution.



--------------------------------------------------------------------------------

2.4 Limitation on Trading Pursuant to the Registration Statement. The Company
shall promptly notify the Holders of (a) the issuance by the Commission of a
stop order suspending the effectiveness of the Registration Statement, (b) the
happening of any event, of which the Company has knowledge, as a result of which
the Prospectus, as then in effect, includes an untrue statement of a material
fact or omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and (c) the occurrence
or existence of any pending corporate development that, in the reasonable
discretion of the Company, makes it advisable to suspend the availability of the
Registration Statement. In each case the Company shall (i) use commercially
reasonable efforts to promptly prepare a supplement or amendment to the
Registration Statement or a supplement to the related Prospectus or a supplement
or amendment to any document incorporated therein by reference or file any other
required document to correct such untrue statement, to correct such omission, or
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and (ii) deliver such number of copies of such
supplement or amendment to the Holders as they may reasonably request; provided,
however, that, in the event: (i) of any request by the SEC or any other federal
or state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or related Prospectus or for additional information; (ii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Shares for sale in any
jurisdiction or the initiation of any proceeding for such purpose; or (iv) of
any event or circumstance which necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Holders (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Holders will refrain from selling any
Shares pursuant to the Registration Statement (a “Suspension”) until the Holders
are advised in writing by the Company that the current Prospectus may be used,
and have received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. In the
event of any Suspension, the Company will use its reasonable best efforts to
cause the use of the Prospectus so suspended to be resumed as soon as reasonably
practicable after delivery of a Suspension Notice to the Holders. In addition to
and without limiting any other remedies (including, without limitation, at law
or at equity) available to the Holders, the Holders shall be entitled to
specific performance in the event that the Company fails to comply with the
provisions of this Section 2.4.



--------------------------------------------------------------------------------

Notwithstanding the foregoing paragraph of this Section 2.4, the Company shall
use its commercially reasonable efforts to ensure that (i) a Suspension shall
not exceed thirty (30) days individually, (ii) no more than two (2) Suspensions
shall occur during any twelve-month period, and (iii) each Suspension shall be
separated by a period of at least thirty (30) days from a prior Suspension (each
Suspension that satisfies the foregoing criteria being referred to herein as a
“Qualifying Suspension”). In the event that there occurs a Suspension (or part
thereof) that does not constitute a Qualifying Suspension, the Company shall pay
to the Holders, on the forty-fifth (45th) day following the first day of such
Suspension (or the first day of such part), and on each forty-fifth (45th) day
thereafter, an amount equal to 1% of the purchase price paid for the Shares
purchased by the Holders and not previously sold by the Holders (prorated in
each such case for partial forty-five-day periods); provided, however, that in
no event shall the payments made pursuant to this paragraph (d), if any, exceed
in the aggregate 5% of such purchase price.

 

If a Suspension is not then in effect, the Holders may sell Shares under the
Registration Statement, provided that it complies with any applicable prospectus
delivery requirements.

 

2.5 Transfer of Registrable Securities After Registration

 

(a) In the event of a sale of Registrable Securities by the Holders, unless such
requirement is waived by the Company in writing, the Holders must also deliver
to the Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached as Exhibit A, so that the
Registrable Securities may be properly transferred.

 

(b) The Company agrees that it shall, immediately prior to the Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent shall issue, in connection with the sale of the
Registrable Securities, certificates representing such Registrable Securities
without a restrictive legend, provided the Registrable Securities are to be sold
pursuant to the Prospectus contained in the Registration Statement and the
transfer agent receives a Certificate of Subsequent Sale in the form attached as
Exhibit A. Upon receipt of such opinion, the Company shall cause the transfer
agent to confirm, for the benefit of the Holders, that no further opinion of
counsel is required at the time of transfer in order to issue such Registrable
Securities without a restrictive legend.

 

The Company shall cause its transfer agent to issue certificates without a
restrictive legend to a purchaser of any Registrable Securities from the
Holders, if (i) the sale of such Registrable Securities is registered under the
Registration Statement (including registration pursuant to Rule 415 under the
Securities Act) and the Holders have delivered a Certificate of Subsequent Sale
to the transfer agent; (ii) the Holders have provided the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Registrable Securities may be made without registration under the
Securities Act; or (iii) such Registrable Securities are sold in compliance with
Rule 144 under the Securities Act. In addition, the Company shall, at the
request of the Holders, remove the restrictive legend from any Registrable
Securities held by the Holders following the expiration of the holding period
required by Rule 144(k) under the Securities Act (or any successor rule).



--------------------------------------------------------------------------------

2.6 Indemnification

 

(a) The Company will indemnify the Holders, each of their officers and directors
and partners, and all persons controlling the Holders within the meaning of
Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls any underwriter within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages or liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Company of the
Securities Act, the Exchange Act, state securities law or any rule or regulation
promulgated under such laws applicable to the Company in connection with any
such registration, qualification or compliance, and within a reasonable period
the Company will reimburse the Holders, each of their officers and directors,
and all persons controlling the Holders, each such underwriter and each person
who controls any such underwriter, for any legal and any other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action; provided that the Company will
not be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission or alleged untrue statement or omission, made in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by the Holders, controlling person or underwriter and stated to be
specifically for use therein.

 

(b) The Holders will indemnify the Company, each of its directors and officers,
each underwriter, if any, of the Company’s securities covered by the
Registration Statement and each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in the Registration Statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and within a reasonable period will reimburse
the Company, such directors, officers, persons, underwriters or control persons
for any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by an instrument duly executed by the Holders and stated to be
specifically for use therein.



--------------------------------------------------------------------------------

(c) Each party entitled to indemnification under this Section 2.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 2.6 unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action
and provided further, that the Indemnifying Party shall not assume the defense
for matters as to which there is a conflict of interest or separate and
different defenses. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

 

(d) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 2.6, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 2.6 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

 

(e) The obligations of the Company and Holders under this Section 2.6 shall
survive the completion of any offering of the Registrable Securities on the
Registration Statement.

 

2.7 Lock-Up. The Investor agrees that, until the first anniversary of the
Effective Date, it will not effect any Sale of the Shares.

 

2.8 Termination of Registration Rights. The Company’s obligations pursuant to
this Section 2 shall terminate as to any Holder at such time as no Registrable
Securities are outstanding.

 

SECTION 3

 

Transfer Restrictions

 

3.1 Restrictions on Transferability. The Registrable Securities shall not be
sold, assigned, transferred or pledged except upon the conditions specified in
this Section 3. The Holders will cause any proposed purchaser, assignee,
transferee, or pledgee of any such Registrable Securities held by the Holders to
agree to take and hold such securities subject to the provisions and upon the
conditions specified in this Agreement. All restrictions contained in this
Section 3.1 shall expire on the first anniversary of this Agreement.



--------------------------------------------------------------------------------

3.2 Legends. Each certificate representing the Shares shall (unless otherwise
permitted by the provisions of this Agreement) be stamped or otherwise imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN AN AGREEMENT DATED AS OF AUGUST 31, 2004, BY AND BETWEEN
SUPERGEN, INC. AND MGI PHARMA, INC., A COPY OF WHICH AGREEMENT MAY BE OBTAINED
AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE
TO THE SECRETARY OF SUPERGEN, INC. AT SUPERGEN, INC.’S PRINCIPAL EXECUTIVE
OFFICES.

 

Each Holder consents to the Company making a notation on its records and giving
instructions to any transfer agent of the Shares in order to implement the
restrictions on transfer established in this Section 3.

 

3.3 Restrictions on Transfer; Notice of Proposed Transfers. Prior to any
proposed Sale of any Registrable Securities, unless there is in effect a
registration statement under the Securities Act covering the proposed transfer,
the Holder thereof shall give written notice to the Company of such Holder’s
intention to effect such Sale. Each such notice shall describe the manner and
circumstances of the proposed Sale in sufficient detail, and shall be
accompanied, at such Holder’s expense by either (i) a written opinion of
Holder’s legal counsel who shall be, and whose legal opinion shall be,
reasonably satisfactory to the Company addressed to the Company, to the effect
that the proposed transfer of the Registrable Securities may be effected without
registration under the Securities Act, or (ii) a “no action” letter from the
Commission to the effect that the transfer of such securities without
registration will not result in a recommendation by the staff of the Commission
that action be taken with respect thereto, whereupon the Holder of such
Registrable Securities shall be entitled to transfer such Registrable Securities
in accordance with the terms of the notice delivered by the Holder to the
Company.



--------------------------------------------------------------------------------

SECTION 4

 

Miscellaneous

 

4.1 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to contracts entered into
solely between residents of, and to be performed entirely within, such state,
and without reference to principles of conflicts of laws or choice of laws.

 

4.2 Survival. The covenants and agreements made herein shall survive the closing
of the transactions contemplated hereby.

 

4.3 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

4.4 Entire Agreement; Amendment. This Agreement, together with all exhibits
hereto, the Purchase Agreement and the License Agreement, constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties with respect thereto, including any term sheet. No party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein. Except as
expressly provided herein, neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the party against whom enforcement of any such amendment, waiver,
discharge or termination is sought; provided, however, that Holders of a
majority of the outstanding Registrable Securities may, with the Company’s prior
written consent, waive, modify or amend on behalf of all Holders, any provisions
hereof, which waiver, modification or amendment shall be binding on all Holders.

 

4.5 Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered personally or by overnight
courier or mailed by first class mail, or Express Mail, postage prepaid, or via
facsimile, addressed as follows:

 

If to the Investor:

 

MGI PHARMA, Inc.

5775 West Old Shakopee Road, Suite 100

Bloomington, MN 55437-3174

Attn: William Brown, Executive Vice President and Chief Financial Officer

Telephone: (952) 346-4700

Facsimile: (952) 346-4800

 

With a copy to:

 

Dorsey & Whitney LLP

Suite 1500, 50 South Sixth Street

Minneapolis, MN 55402-1498

Attn: Timothy S. Hearn, Esq.

Telephone: (612) 340-2600

Facsimile: (612) 340-2868



--------------------------------------------------------------------------------

Or to such other address (including electronic mail address) as the Investor
shall have furnished to the Company in writing or by electronic mail; or

 

If to the Company:

 

SuperGen, Inc.

4140 Dublin Road, Suite 200

Dublin, CA 94568

Attn: Dr. James S.J. Manuso, President and Chief Executive Officer

Telephone: (925) 560-0100

Facsimile: (925) 551-5695

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304-1050

Attn: John V. Roos, Esq.

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

 

Or to such other address (including electronic mail address) as the Company
shall have furnished to Investor in writing or by electronic mail. Notices that
are mailed by (i) first class mail shall be deemed received three (3) business
days after deposit in the mail and (ii) Express Mail or overnight courier shall
be deemed received one (1) business day after deposit in the mail or delivery to
such courier. In the event that the notice is sent by facsimile, notice shall be
deemed to have been received when sent and confirmed as to receipt.

 

4.6 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement,
shall impair any such right, power or remedy of such nondefaulting party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default previously or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any Holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.



--------------------------------------------------------------------------------

4.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

4.8 Severability. If any term, provision, covenant or restriction of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 

4.9 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not considered in construing or interpreting
this Agreement.

 

4.10 Submission to Jurisdiction. Each of parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by the other party hereto
or its successors or assigns shall be brought and determined in the Chancery or
other Courts of the State of Delaware, and each of parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
to its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts.

 

4.11 Waiver of Jury Trial. THE INVESTOR AND THE COMPANY EACH HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF INVESTOR AND THE COMPANY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

4.12 Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

 

4.13 Injunctive Relief. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement, and of the
other Stock Agreements, were not performed in accordance with their specific
terms or were otherwise breached. The parties accordingly agree that injunctive
relief enforcing the terms of this Agreement and the other Stock Agreements is
appropriate.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby executed as of the date first above written.

 

SUPERGEN, INC.

By:

 

/s/ James J. Manuso

 

--------------------------------------------------------------------------------

Name:

 

James J. Manuso

 

--------------------------------------------------------------------------------

Title:

 

Chairman, President & CEO

 

--------------------------------------------------------------------------------

MGI PHARMA, INC.

By:

 

/s/ Leon O. Moulder, Jr.

 

--------------------------------------------------------------------------------

Name:

 

Leon O. Moulder, Jr.

 

--------------------------------------------------------------------------------

Title:

 

President & CEO

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Certificate of Subsequent Sale

 

Mellon Investor Services

Attn.: Sharon Magidson

235 Montgomery Street, 23rd Floor

San Francisco, CA 94104

 

  RE: Sale of Shares of Common Stock of SuperGen, Inc. (the “Company”) pursuant
to the Company’s Prospectus dated [date of Prospectus], 200     (the
“Prospectus”)

 

Dear Ms. Magidson:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):
                                        
                                        
                                                     

 

Record Holder (e.g., if held in name of nominee):
                                        
                                        
                                           

 

Restricted Stock Certificate No.(s):                                         
                                        
                                                                   

 

Number of Shares Sold:                                         
                                        
                                        
                                             

 

Date of Sale:                                         
                                        
                                        
                                                               

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, you should return to the
undersigned a newly issued certificate for such excess shares in the name of the
Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a stop
transfer on your records with regard to such certificate.

 

Dated:                     

 

Very truly yours,

   

By:

 

 

--------------------------------------------------------------------------------

   

Print Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------